Case 1:19-cv-20368-RNS Document 44 Entered on FLSD Docket 12/20/2019 PageHH
                                                                         1 of 6
                Case: 19-11177 Date Filed:
                                     (6 of 6)
                                           12/20/2019 Page: 1 of 1
                                                                                     Dec 20, 2019
                           UNITED STATES COURT OF APPEALS
                              FOR THE ELEVENTH CIRCUIT                                                     MIAMI

                              ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                            56 Forsyth Street, N.W.
                                            Atlanta, Georgia 30303

  David J. Smith                                                                     For rules and forms visit
  Clerk of Court                                                                     www.ca11.uscourts.gov


                                         December 20, 2019

  Clerk - Southern District of Florida
  U.S. District Court
  400 N MIAMI AVE
  MIAMI, FL 33128-1810

  Appeal Number: 19-11177-A
  Case Style: Robert Sarhan v. H & H Investors, et al
  District Court Docket No: 1:19-cv-20368-RNS

  The enclosed copy of this Court's Order of Dismissal is issued as the mandate of this court. See
  11th Cir. R. 41-4. Counsel and pro se parties are advised that pursuant to 11th Cir. R. 27-2, "a
  motion to reconsider, vacate, or modify an order must be filed within 21 days of the entry of
  such order. No additional time shall be allowed for mailing."

  Sincerely,

  DAVID J. SMITH, Clerk of Court

  Reply to: Denise E. O'Guin, A
  Phone #: (404) 335-6188

  Enclosure(s)

                                                                DIS-4 Multi-purpose dismissal letter
Case 1:19-cv-20368-RNS Document 44 Entered on FLSD Docket 12/20/2019 Page 2 of 6
                Case: 19-11177 Date Filed:
                                     (1 of 6)
                                           12/20/2019 Page: 1 of 5
Case 1:19-cv-20368-RNS Document 44 Entered on FLSD Docket 12/20/2019 Page 3 of 6
                Case: 19-11177 Date Filed:
                                     (2 of 6)
                                           12/20/2019 Page: 2 of 5
Case 1:19-cv-20368-RNS Document 44 Entered on FLSD Docket 12/20/2019 Page 4 of 6
                Case: 19-11177 Date Filed:
                                     (3 of 6)
                                           12/20/2019 Page: 3 of 5
Case 1:19-cv-20368-RNS Document 44 Entered on FLSD Docket 12/20/2019 Page 5 of 6
                Case: 19-11177 Date Filed:
                                     (4 of 6)
                                           12/20/2019 Page: 4 of 5
Case 1:19-cv-20368-RNS Document 44 Entered on FLSD Docket 12/20/2019 Page 6 of 6
                Case: 19-11177 Date Filed:
                                     (5 of 6)
                                           12/20/2019 Page: 5 of 5
